PER CURIAM.
The petition for writ of mandamus is denied on the merits. See Hedrick v. State, 6 So.3d 688, 693 (Fla. 4th DCA 2009) (holding that trial judge was not required to rule on motion to disqualify which was never served on judge as required by Florida Rule of Judicial Administration 2.330(c)); Thomas v. State, Dept, of Revenue, 74 So.3d 145 (Fla. 1st DCA 2011) (stating that absent a showing that an express and distinct demand for performance was made, mandamus will not lie to compel a court to rule on a pleading in a civil matter).
WOLF, RAY, and OSTERHAUS, JJ., concur.